MEMORANDUM OPINION
BUSSEY, Presiding Judge:
Leonard Shelton, hereinafter referred to as Petitioner, has filed an instrument entitled “Petition for Writ of Habeas Corpus,” which is, in fact, an application for post conviction relief after denial of the same in the trial court. Attached to his application is a copy of the Decision and Order of the District Court of Beckham County on Defendant’s Application for Post Conviction Relief. This Order, filed in Beckham County Case No. CRF 69-11, on October 1, 1970, reads in pertinent part :
“On September 23, 1970, a hearing was held on the Defendant’s Application and the Response and Motion of the State of Oklahoma, and the Court took the matter under advisement so that the records in this case could be read and studied before entering any decision and order.
The Court finds from the records in this case and particularly the Transcript of the Arraignment of the Defendant on April 25, 1969, that the defendant’s plea of guilty was freely and voluntarily entered by the defendant himself; that the defendant is not entitled to post-conviction relief and no purpose would be served by any further proceedings ; and that summary disposition of the application of defendant should be made.
IT IS THEREFORE ORDERED:
1. That the application of the defendant for Post-Conviction Relief is DISMISSED, WITH EXCEPTIONS ALLOWED TO THE DEFENDANT LEONARD SHELTON.
2. The Court Clerk is directed to mail a certified copy of this Decision and Order to the defendant.
/s/ Charles M. Wilson DISTRICT JUDGE.”
It is readily apparent from the foregoing Order of the trial judge that he had carefully considered the Petitioner’s application and correctly ruled thereon. We also note in passing that the Honorable Tom Brett has denied the same relief in Cause No. A-16,343.
In accordance with the holding of the trial court, we are of the opinion that the relief prayed for should be, and the same is hereby denied, and this cause is accordingly, dismissed.
The Petitioner, having exhausted his State remedies is directed to seek such relief or remedies as may be provided by the Federal Court.